Citation Nr: 0410742	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C. § 1151 for back 
disability based upon treatment by the Department of Veterans 
Affairs.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for right 
shoulder disability based upon treatment by the Department of 
Veterans Affairs.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of fractured right ankle based upon treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to February 
1944, July 1946 to July 1949 and from May 1952 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which 
denied entitlement to compensation pursuant to 38 U.S.C. § 1151.

In August 2003, a hearing was held at the Salt Lake City, Utah RO 
before N. R. Robin, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

This matter is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran initially submitted a claim of entitlement to 
compensation under 38 U.S.C. § 1151 in April 1998.  He maintained 
that he had received injuries in October 1997 while being 
transported from a VA medical appointment to his residence.  He 
indicated that that he had been transported in a VA vehicle by a 
driver who was a VA employee.  In October 1998 the RO contacted 
the veteran by letter and indicated that his claim under the 
provisions of § 1151 was denied.  He was provided with the 
appropriate form which explained his appellate rights.  

In December 1998 the veteran's representative submitted a notice 
of disagreement with regard to the denial of benefits under § 
1151.  A statement of the case was not issued in response to the 
veteran's notice of disagreement.  In February 1999 the RO issued 
a formal rating decision denying the veteran's claims for 
compensation under § 1151.

On receipt of the veteran's claim in April 2002, the RO 
characterized the issue as being whether new and material evidence 
had been submitted to reopen the veteran's claim for compensation 
under § 1151.  The Board observes, however, that the veteran's 
December 1998 notice of disagreement placed the issue in appellate 
status.  Review of the record does not demonstrate that the issue 
of entitlement to compensation under § 1151, on the merits, has 
been made the subject of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board therefore concludes that the matter of 
entitlement to compensation under § 1151, on the merits,  has 
remained open, and that the Board may not address this issue until 
the veteran has been provided a statement of the case.  38 C.F.R. 
§ 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

During the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that, although the RO contacted the veteran in 
April 2002 to advise him of the VCAA, the veteran was not given 
appropriate notice pertaining to his claim for compensation 
pursuant to 38 U.S.C. § 1151.  The veteran was instead given 
information regarding the submission of new and material evidence 
to reopen his claim.  

With regard to the merits of the veteran's claim for compensation 
under § 1151, the evidence is unclear as to the status of the 
vehicle used to transport the veteran in October 1997.  The 
evidence is also unclear regarding whether the driver of the 
vehicle was employed by VA.  

The Board also notes that a March 1999 letter from the Salt Lake 
City VA Office of Regional Counsel indicates that a tort claim had 
been filed based on the October 1997 incident.  The information 
and evidence developed in connection with the tort claim against 
VA, to include whether it was resolved, should be obtained and 
associated with the claims folders prior to further adjudication 
of the veteran's claim.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should send a letter with respect to the issues on 
appeal that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should be informed that any 
evidence and information submitted in response to the letter must 
be received within the appropriate timeframe.  

2.  The RO take appropriate steps in order to obtain any pertinent 
evidence identified but not provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent evidence identified by the 
veteran, the RO should so inform him and his representative, and 
request them to provide such evidence.  

3.  The RO should contact the Salt Lake City VA Office of Regional 
Counsel and obtain the records pertaining to the veteran's tort 
claim based on the October 1997 incident.  

4.  The RO should also contact the Salt Lake City VA Medical 
Center and inquire whether the van which transported the veteran 
was owned by VA or a veteran's service organization.  Information 
should also be sought regarding whether the van's driver was an 
employee of VA, or whether a contract or agreement was in place 
between VA and a service organization for the provision of 
transportation services.

5.  Upon completion of the above development, the RO should make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded an examination by a physician with the 
appropriate expertise to determine the nature and likely etiology 
of any additional claimed back, right shoulder and right ankle 
disabilities.  The claims folder must be made available to and 
reviewed by the examiner before completion of the examination 
report.  

All indicated testing should be conducted, and a complete history 
should be elicited.  

The examiner should identify any currently present back 
disability, right shoulder disability and right ankle disability.  

The examiner should provide an opinion, based upon the claims 
folder review and the examination results, as to whether it is at 
least as likely as not that the van accident in October 1997 
resulted in any additional disability, and if so, to what extent, 
above and beyond that which existed prior to the accident.  

The supporting rationale for all opinions provided must be set 
forth in the examination report.  

6.  The RO should then review the claims folder to ensure that all 
requested development has been conducted and completed in full.  
If any development is incomplete, appropriate corrective action is 
to be implemented.  

7.  Then, the RO should readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a Statement of the Case and 
afford the veteran and his representative an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





